COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Jack J. Grynberg and RSM Production Corporation v. Rodeo
                          Resources, L.P. and Jim Ford

Appellate case number:    01-19-00331-CV

Trial court case number: 2015-69097

Trial court:              11th District Court of Harris County

       Appellees/Cross-Appellants, Rodeo Resources, L.P. and Jim Ford, have filed an
unopposed motion for voluntary dismissal of their cross-appeal. See TEX. R. APP. P. 42.1(a), (b).
Ten days have passed with no response. See TEX. R. APP. P. 10.3(a). No opinion has issued. See
TEX. R. APP. P. 42.1(c).
      Accordingly, we GRANT appellee/cross-appellant’s motion and dismiss the cross-appeal.
See TEX. R. APP. P. 42.1(a)(1), 43.2(f). Appellants’ appeal remains active.
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                       Acting individually  Acting for the Court

Panel consists of Justices Keyes, Goodman, and Countiss

Date: __October 24, 2019___